McCay, Judge.
We would have been better satisfied with the verdict in this case had the jury given the plaintiff a larger verdict; but, under the rule laid down by this court very shortly after the passage of the ordinance of 1865, the jury have a large discretion in these cases. This was, in fact, a loan of Confederate money; the plaintiff parted with no property. Under the circumstances, we held when this case was before us at a previous term, that he had a lien on the land for his advance ; or rather, that the defendants were estopped by their deed from saying to the contrary. But when we investigate, *279as the ordinance of 1865 provides, the real truth of the case, in order to get at the true amount of lien, the question is at last what was the consideration passing from the plaintiff to the defendants? It appears that the consideration was the advance of Confederate money. What its value was at the time, or afterwards, or at the maturity of the debt, was a question for the jury under the ordinance and under the rule we have alluded to, and the judge refusing, as he has, to interfere, we (though, as we have said, are not satisfied,) will not do so either. •
Judgment affirmed.